            Case 2:18-mj-00598-EJY Document 34 Filed 09/30/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Nevada State Bar No. 10944
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_OBrien@fd.org

 7
     Attorney for David Darrell Rucker
 8
 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                             Case No. 2:18-mj-00598-EJY-1
12
                    Plaintiff,                             STIPULATION TO CONTINUE
13                                                         STATUS CHECK
            v.
14
     DAVID DARRELL RUCKER,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Robert O’Brien, Assistant Federal Public Defender, counsel for David Rucker, that the
21
     Status Check Hearing currently scheduled on October 1, 2020, 1 be vacated and continued to at
22
     least 90 days from the current date.
23
            This Stipulation is entered into for the following reasons:
24
25
            1
              The status check hearing was initially scheduled for Tuesday, September 29, 2020
26   (ECF 30) but was continued to Thursday, October 1, 2020 pursuant to a general agreement
     between magistrate judges in the district regarding the handling of misdemeanor status checks
     during the COVID-19 pandemic.
           Case 2:18-mj-00598-EJY Document 34 Filed 09/30/20 Page 2 of 3




 1          1.     In order to allow Mr. Rucker additional time to complete his requirements, he
 2   requests a continuance. He currently owes $965.00 in fines, which is outstanding, in part, due
 3   to Mr. Rucker losing employment during the COVID-19 pandemic.
 4          2.     The government has agreed to extend the amount of time Mr. Rucker has to
 5   complete his requirements.
 6          3.     Mr. Rucker is not in custody and agrees with the need for the continuance.
 7          4.     The parties agree to the continuance.
 8          This is the first request for a continuance of the status check hearing.
 9          DATED this 30th day of September, 2020.
10
11    RENE L. VALLADARES                              NICHOLAS TRUTANICH
      Federal Public Defender                         United States Attorney
12
13    By /s/ Robert O’Brien                           By /s/ Rachel Kent
      ROBERT O’BRIEN                                  RACHEL KENT
14    Assistant Federal Public Defender               Special Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:18-mj-00598-EJY Document 34 Filed 09/30/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-598-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DAVID DARRELL RUCKER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the hearing currently scheduled for October 1,

11   2020 be vacated and continued to January 12, 2021 at 1:30 p.m. in Courtroom 3D.

12
13          DATED this 30th day of September, 2020.

14
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
